                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

JOHN VINCENT WATERS                     :

                 Plaintiff              :     CIVIL ACTION NO. 18-1333

        v.                              :           (MANNION, D.J.)
                                                    (CARLSON, M.J.)
THERESA DELBALSO,                       :
Superintendent, and JOSH
SHAPIRO, Attorney General of            :
Pennsylvania
                                        :
                 Defendants

                               MEMORANDUM

        Pending before the court is the report and recommendation of the

magistrate judge in this action (“Report”), which recommends that petitioner

Mr. Waters’ Petition for Writ of Habeas Corpus should be stayed pending

litigation of Mr. Waters’ state post-conviction petition and appeal. (Doc. 4). No

objections have been filed to the Report. For the foregoing reasons, the court

does not adopt the Report and instead, shall dismiss, without prejudice, Mr.

Waters’ petition as premature.



   I.        STANDARD OF REVIEW

        When no objections are made to the report and recommendation of a

magistrate judge, the court should, as a matter of good practice, “satisfy itself
that there is no clear error on the face of the record in order to accept the

recommendation.” Fed.R.Civ.P. 72(b), advisory committee notes; see also

Univac Dental Co. v. Dentsply Intern., Inc., 702 F.Supp.2d 465, 469 (M.D. Pa

2010) (citing Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987)

(explaining judges should give some review to every report and

recommendation)). Nevertheless, whether timely objections are made or not,

the district court may accept, not accept, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge. 28 U.S.C.

§636(b)(1); Local Rule 72.31


   II.     BACKGROUND

         On October 25, 1981, police questioned petitioner John Vincent Waters

regarding a recent homicide. (Doc. 4) (citing Com. v. Waters, 483 A.2d 855,

857-58 (Pa. Super. Ct. 1984)). While being questioned, petitioner “made an

inculpatory statement, admitting that he had engaged in oral intercourse with

the victim and then had killed him.” Id. Petitioner, who was a juvenile at the

time, was charged, tried and convicted as an adult of first degree murder and

involuntary deviate sexual intercourse. (Doc. 4). On January 25, 1983, Mr.

Waters was sentenced to mandatory life in prison on the first degree murder

charge. (Doc. 4) (citing Doc. 1).


                                      -2-
      Petitioner’s relevant challenges to his life sentence began with a post-

conviction relief petition (“PCRA”) filed in state court on July 3, 20121 and two

petitions for writ of habeas corpus that were filed in federal court on June 19,

2013 and June 28, 2013. On April 10, 2014, Mr. Waters’ federal petitions were

consolidated at case number 3:13-CV-01662. Petitioner’s state and federal

petitions were both subsequently stayed pending the result of cases before

the United States Supreme Court that questioned whether the Court’s holding

in Miller v. Alabama - that it is unconstitutional to sentence a minor to

mandatory life imprisonment without parole - should be applied retroactively.

(Docs. 11-12); Miller v. Alabama, 567 U.S. 460 (2012). On January 25, 2016,

in Montgomery v. Louisiana, the Supreme Court held that Miller applies

retroactively in cases on state collateral review. Montgomery v. Louisiana, 136

S.Ct. 718 (U.S. 2016).

      In light of the Supreme Court’s decisions in Miller and Montgomery, on

July 11, 2016, this court granted Mr. Waters’ petition for writ of habeas corpus

and remanded his case to the Court of Common Pleas of Cumberland County

for resentencing.




      1
       See Court of Common Pleas of Cumberland County Pennsylvania,
docket number CP-21-CR-0000893-1981

                                      -3-
          On December 4, 2017, the Court of Common Pleas of Cumberland

County resentenced petitioner to an imprisonment period of thirty-five years to

life for his criminal homicide charge. Petitioner filed a motion to modify his

sentence on December 13, 2017, which was denied by the state court on

December 15, 2017. Then, a petition to withdraw as counsel for Mr. Waters

was filed on December 22, 2017 and granted by the state court on December

28, 2017. After a public defender was appointed to represent him, Mr. Waters

filed a notice of appeal and he was granted leave to appeal in forma pauperis

on January 11, 2018. Mr. Waters’ state court appeal is still pending today.



   III.     DISCUSSION

          A district court may only entertain a claim raised under 28 U.S.C. §2254

that is filed within the one year statute of limitations. 28 U.S.C. §2244(d)(1);

Wilson v. Beard, 426 F.3d 653, 659 (3d Cir. 2005). The one-year period, as

relevant here, runs from the later of “the date on which the judgment became

final by the conclusion of direct review or the expiration of the time for seeking

such review.” 28 U.S.C. §2244(d)(1)(A), or “the date on which the factual

predicate of the claim or claims presented could have been discovered

through the exercise of due diligence. 28 U.S.C. §2244(d)(1)(D); see also

Kaprai v. United States, 166 F.3d 565, 575, 577 (3d Cir. 1999). The statute of

                                        -4-
limitations is tolled while “a properly filed application for State post-conviction

or other collateral review with respect to the pertinent judgment or claim is

pending.” 28 U.S.C. §2244(d)(1)(2); Wilson, 426 F.3d at 659; Merritt v. Blaine,

326 F.3d 157, 161-62 (3d Cir. 2003). “[An] application is ‘properly filed’ when

its delivery and acceptance” comply with state procedural rules. Merritt, 326

F.3d at 162 (quoting Artuz v. Bennett, 531 U.S. 4, 8 (2000) (emphasis in

original). Any decision by a state court finding an appeal or petition to be

untimely is dispositive of the issue for the district court. Merritt, 326 F.3d at

165-66.

      In addition, the district court may grant a petition only if the petitioner has

exhausted all available state remedies as to each federal claim raised in the

petition. 28 U.S.C. §2254(b)(1)(A); Coleman v. Thompson, 501 U.S. 722, 731-

32 (1991); Slutzker v. Johnson, 393 F.3d 373, 379 (3d Cir. 2004). The

principle of exhaustion, which is founded on comity, requires a petitioner “to

give the state courts a full and fair opportunity to resolve federal constitutional

claims before those claims are presented to the federal courts . . .by invoking

one complete round of the State’s established appellate review process.”

O’Sullivan v. Boerckel, 526 U.S. 838, 844-45 (1999). The petitioner bears the

burden of establishing that all available state remedies have been exhausted.

Parker v. Kelchner, 429 F.3d 58, 62 (3d Cir. 2005).

                                       -5-
      The exhaustion requirement is excused if it would be futile because

“there is an absence of available State corrective process,” such as where an

appeal or petition would be procedurally barred as untimely, or “circumstances

exist that render such process ineffective to protect the rights of the applicant.”

28 U.S.C. §2254(b)(1)(B)(i), (ii); Slutzker, 393 F.3d at 380 (citing Doctor, 96

F.3d at 681).

      “To establish entitlement to a stay, rather than dismissal, of an

unexhausted habeas petition, a petitioner must satisfy three requirements: (1)

“good cause,” (2) “potentially meritorious claims,” and (3) “a lack of

intentionally dilatory litigation tactics.” Tarselli v. Superintendent Greene SCI,

726 Fed.Appx. 869, 874 (3d Cir. 2018) (citations omitted). While the Third

Circuit has not “definitively outline[d] the bounds of [good cause]” Heleva v.

Brooks, 581 F.3d 187, 192 n. 3 (3d Cir. 2009), district courts should consider

how much time remains for a petitioner to file a subsequent petition in

determining whether good cause exists. Tarselli, 726 Fed.Appx. at 875.

      As indicated earlier, petitioner diligently filed a state court appeal of his

new sentence and that appeal is still pending today. Thus, petitioner’s new

sentence is not yet considered a final judgment under 28 U.S.C. §2244

because petitioner’s appeal has not concluded. Thus, petitioner’s one year

statute of limitations for filing a federal habeas corpus petition has not begun

                                       -6-
to run. While the magistrate judge in this case found that petitioner’s concerns

about his federal claims being time-barred “may constitute good cause

warranting a stay”, he also indicated in his Report, “…it seems unlikely that

claims arising out of Waters’ December 2017 [resentencing] would ultimately

be considered time-barred…” (Doc. 4 at 11). In addition, Mr. Waters did not

indicate any reasons that would qualify as good cause warranting a stay in his

petition. Specifically, when asked to explain why he did not exhaust his state

court remedies, Mr. Waters merely stated “Appeal pending.” (Doc. 1)

         Because petitioner’s state court appeal is still pending, he has failed to

properly exhaust his state court remedies. Additionally, petitioner’s one year

statute of limitations will not begin to run until his judgment is considered final.

Therefore, at this time, there is no good cause warranting a stay of Mr.

Waters’ petition and it shall be dismissed without prejudice.



   IV.      CERTIFICATE OF APPEALABILITY

         When a district court denies a habeas petition on procedural grounds

without reaching the underlying constitutional claims, a certificate of

appealability should issue only if (1) the petition states a valid claim for the

denial of a constitutional right, and (2) reasonable jurists would find it

debatable whether the district court was correct in its procedural ruling. Slack

                                        -7-
v. McDaniel, 529 U.S. 473, 484 (2000). In this case, reasonable jurists could

not disagree that the instant petition is not proper until petitioner exhausts his

state court remedies.



   V.      CONCLUSION

        In light of the foregoing, the petition for writ of habeas corpus will be

DISMISSED, and the case will be CLOSED. An appropriate order will follow.




                                                   s/   Malachy E. Mannion
                                                   MALACHY E. MANNION
                                                   United States District Judge

DATE: November 7, 2018
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2018 MEMORANDA\18-1333-01.docx




                                                -8-
